STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

TODD    W.       FANGUY        AND       CHRISTY                                                         NO.      2021      CW    1294
A.    FANGUY


VERSUS


UV    INSURANCE           RISK       RETENTION                                                    FEBRUARY             18,        2022
GROUP,        INC.       AND       DOUGLAS         R.
FORTUNE




In    Re:           UV       Logistics,                 LLC,        applying                  for        supervisory              writs,

                    32nd        Judicial                District              Court,              Parish         of    Terrebonne,
                    No.      187229.




BEFORE:            McCLENDON,               WELCH,           AND       THERIOT,               JJ.


        WRIT         DENIED.                Plaintiffs,                  Todd           W.     Fanguy           and      Christy         A.

Fanguy,            have        not         alleged             vicarious                     liability            or     respondeat

superior            in       this          matter.                   Defendant,                     UV     Logistic,              LLC' s,
gratuitous             stipulation                did       not     defeat              plaintiffs'              allegations             of

independent              negligence.


                                                                   N- Di: i


        Theriot,             J.,     concurs.




        McClendon,                   J.,          dissents                    and        would             grant            the       writ

application.                    A     plaintiff                   cannot            maintain              direct         negligence

claims        such        as    negligent               hiring,               entrustment,                 supervision,               etc.

against           an      employer                while     simultaneously  maintaining claims

against          the      employer              for     vicarious liability after the employer
has    admitted             that         the      employee              was         in       the     course           and     scope      of

employment             at       the        time         of        the         alleged             conduct.             Wheeler           V.

United        States           Fire        Insurance               Company,                  2018- 1422 (          La.        App.     1st
Cir.        6/ 13/ 19),         2019        WL     2612903, *                 2(     unpublished) (                   per     curiam);

Elee    v.       White,         2019- 1633 (             La.       App.         1st          Cir.    7/ 24/ 20),                     So. 3d
             2020         WL        4251974, *               4,         writ             denied,               2020- 01048 (           La.
11/ 10/ 20),           303     So. 3d           1038.        In     this           case       the        plaintiffs,           Todd      W.

Fanguy        and      Christy             A.     Fanguy,           alleged              that        Douglas           Fortune         was

under        the     control             and      direction              of        UV        Logistics,           LLC,        and     that
UV     Logistics,              LLC       was       responsible                     for        the        actions         of      Douglas
Fortune          under          Louisiana                law.             Defendant,                 UV        Logistics,             LLC,
admitted           that        defendant,               Douglas           Fortune,                was     in     the     course        and

scope       of     employment              at     the       time        of     the       accident.               Accordingly,             I
would        reverse           the       trial          court'     s      judgment,                 grant       the      motion        for
summary          judgment             filed            by     defendant,                     UV     Logistics,              LLC,       and

dismiss            all         claims             of         independent                      negligence               against           UV
Logistics,             LLC      for        negligent               hiring,               training,              supervision            and

retention.



COURT       OF   APPEAL,            FIRST        CIRCUIT




       DEPUTY          NLERK        OF     COURT
                 FOR    THE     COURT